Citation Nr: 0302672	
Decision Date: 02/12/03    Archive Date: 02/19/03	

DOCKET NO.  00-20 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 70 percent disabling. 

2.  Entitlement to an increased rating for degenerative 
changes of the left and right elbows, currently evaluated as 
10 percent disabling. 

3.  Entitlement to an increased rating for prostatitis, 
currently evaluated as 30 percent disabling. 

4.  Entitlement to an increased rating for residuals of 
sebaceous cyst excision with scar and residuals of acne 
vulgaris with scarring, currently evaluated as 10 percent 
disabling. 

5.  Entitlement to an increased rating for restrictive 
pulmonary disease, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had over 21 years of active service at the time 
of his retirement in June 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1997 and May 2000 decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  


REMAND

In two separate letters, dated August 5 and 11, 2000, the 
veteran expressed his disagreement with a May 2000 RO 
decision and, at page two of each of the letters, indicated 
that he desired to have a hearing before regional office 
personnel.  The record does not indicate that the veteran has 
been afforded a personal hearing before regional office 
personnel with respect to the issues currently on appeal, or 
that he has withdrawn this request.

A May 2002 RO decision continued a 10 percent evaluation for 
the veteran's service-connected tinnitus, a noncompensable 
evaluation for his service-connected hemorrhoids, and denied 
service connection for post-traumatic stress disorder (PTSD).  
In June 2002 the veteran submitted a notice of disagreement 
with the evaluation assigned for his hemorrhoids and the 
denial of service connection for PTSD.  In a written brief, 
submitted by the veteran's representative in January 2003, 
disagreement is indicated with the 10 percent evaluation 
assigned for the veteran's bilateral tinnitus.  This is 
accepted as a notice of disagreement with the May 2002 denial 
of an evaluation greater than 10 percent for the veteran's 
service-connected tinnitus.  Where there is a notice of 
disagreement, a remand, not referral, is required by the 
Board.  Manlincon v. West, 12 Vet. App, 238 (1999).  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should issue a statement of 
the case addressing the issues of service 
connection for PTSD, an increased 
(compensable) rating for hemorrhoids, and 
an increased rating for tinnitus, 
currently evaluated as 10 percent 
disabling.  All appropriate appellate 
procedures should then be followed.  The 
veteran is advised that he must complete 
his appeal of these issues by filing a 
timely substantive appeal following the 
issuance of the statement of the case, in 
order to perfect his appeal with respect 
to these issues.  

2.  The RO should schedule the veteran 
for a hearing before RO personnel at the 
RO.  

3.  Then, the RO should readjudicate the 
issues on appeal.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).



